Citation Nr: 0842530	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-23 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether the veteran's income is excessive for purposes of 
non-service-connected pension benefits prior to September 1, 
2007.

2.  Whether the veteran's income is excessive for purposes of 
non-service-connected pension benefits from September 1, 
2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant served on active duty from February 1952 to 
November 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 administrative decision in 
which the RO denied the veteran's claim for non-service-
connected pension benefits, finding that his income exceeded 
the maximum annual disability pension limit set by law.  In 
April 2008, the veteran's representative submitted a medical 
expense report, along with a waiver of RO consideration.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's countable annual family income for a 
veteran with one dependent, minus unreimbursed medical 
expenses, is excessive for receipt of non-service-connected 
pension benefits prior to September 1, 2007.

2.  The veteran's countable annual family income for a 
veteran with one dependent, minus unreimbursed medical 
expenses, does not exceed the maximum annual pension rate 
(MAPR) for benefits prior to December 1, 2007.


CONCLUSIONS OF LAW

1.  The claim of entitlement to non-service-connected pension 
benefits prior to September 1, 2007, is without legal merit.  
38 U.S.C.A. §§ 101, 1501, 1503, 1521 (West 2002); 38 C.F.R. 
§§ 3.3, 3.21, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272, 3.273 
(2008). 

2.  The basic eligibility requirements for non-service-
connected pension benefits for the period from September 1, 
2007 have been met.  38 U.S.C.A. §§ 101, 1501, 1503, 1521 
(West 2002); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.260, 3.261, 
3.262, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  The Board notes that, effective 
May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  
See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request that a 
claimant provide any pertinent evidence in his or her 
possession.

Initially, the Board notes that, with respect to the pension 
claim, in an August 2006 rating letter, the RO explained how 
to establish entitlement to VA non-service-connected pension 
benefits, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA.  After the veteran was afforded 
opportunity to respond to the notice identified above, the 
May 2007 statement of the case (SOC) and the September 2008 
supplemental SOC (SSOC) reflect readjudication of the 
claim(s) on appeal.  Hence, while this notice was provided 
after the rating action on appeal, the veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or an SSOC, is 
sufficient to cure a timing defect).  

Further, it appears that all evidence pertinent to the 
claim(s) is of record, as the veteran has submitted updated 
unreimbursed medical expenses on various occasions and the RO 
has obtained income information from the Social Security 
Administration (SSA).  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the veteran in connection with this appeal.  As will be 
explained below, the claim for non-service-connected pension 
benefits prior to September 1, 2007 lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  

Moreover, given the favorable disposition of the claim for 
non-service-connected pension benefits from September 1, 
2007, the Board finds that all notification and development 
actions needed to fairly adjudicate this claim has been 
accomplished.

Analysis of Whether Income is Excessive

Pursuant to 38 U.S.C.A. § 1521(a), non-service-connected 
(improved) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
non-service-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  Basic entitlement to such pension exists 
if, among other things, the veteran's income is not in excess 
of the MAPR specified in 38 C.F.R. § 3.23 as changed 
periodically and reported in the Federal Register.  38 
U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), 
(d)(4).  The MAPR is published in Appendix B of VA Manual 
M21-1 and is to be given the same force and effect as if 
published in VA regulations.  
38 C.F.R. §§ 3.21, 3.23.  The maximum rates for improved 
pension shall be reduced by the amount of the countable 
annual income of the veteran.  38 C.F.R. § 3.23(b).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272, nor is the income of a spouse.  Such 
incomes are therefore included as countable income.  Medical 
expenses in excess of 5 percent of the MAPR, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).

Effective December 1, 2005, the MAPR for a veteran with one 
dependent was $13,855.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0105.htm).

The MAPR as of December 1, 2006 for a veteran with one 
dependent was $14,313.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen0106.htm).

The MAPR as of December 1, 2007 for a veteran with no 
dependents was $14,143.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B; 
(http://www.vba.va.gov/bln/21/Rates/pen01.htm).

The veteran is seeking an award of non-service-connected 
pension benefits, which have been denied due to excessive 
annual income.

The record indicates that the veteran and his wife currently 
receive income from SSA.  Thus, for the period under 
consideration, countable income includes the veteran's and 
his wife's SSA payments.  From this amount, medical expenses 
(if in excess of 5 percent of the applicable MAPR) should be 
subtracted.  

In this case, the appellant filed his claim for non-service-
connected pension in August 2006.  At that time, he reported 
that his and his wife's only income was from SSA, $650 and 
$884 per month, respectively.

In August 2006 and August 2008, the RO sought verification 
from the SSA as to the amount of the veteran's award and the 
amount of his wife's award.  The SSA verified that as of 
December 2005, the veteran was being paid $650.50 per month; 
as of December 2006, he was being paid $672.50 per month; and 
as of December 2007, he was being paid $687.40 per month.  
The SSA also noted that as of December 2005, his wife was 
being paid $884.50 per month; as of January 2006, she was 
being paid $904.50 per month; as of December 2006, she was 
being paid $934.50 per month; and as of December 2007, she 
was being paid $967.40 per month.

Given that the appellant filed his claim for non-service-
connected disability pension benefits in August 2006, the 
Board has calculated his family income for the initial 12-
month annualization period from August 2006 to September 
2007.  Thus, the veteran's yearly income for the 
aforementioned period of time was $8,004.00 ($1,951.50 
($650.50 x 3) + $6,052.50 ($672.50 x 9)), and his wife's 
yearly income was $11,212.00 ($2,713.50 ($904.50 x 3) + 
$934.50 + $7,564.00 ($945.50 x 8), for a total yearly income 
of $19,216.00.

On VA Forms 21-8416 received in January 2008, claimed medical 
expenses for the period of time from August 2006 to September 
2007 totaled $6,561.74 ($2,725.65 from August 9, 2006 through 
December 31, 2006 and totaled $3,836.09 from January 1, 2007 
through August 31, 2007).  However, the first figure 
represents a period of more than four months.  By dividing 
$2,725.65 by 5 to arrive at a monthly figure of $545.13 and 
multiplying that figure by 4 to come up with $2,180.52 and 
adding this figure to $3,836.09, the expenses from January 1, 
2006 through August 31, 2007, claimed medical expenses were 
$6,016.61 on annual basis.  

As noted above, the total MAPR for a veteran with a dependent 
spouse for the year prior to December 1, 2006, is $13,855.00.  
See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix 
B.  Five percent of this amount is $692.00.  Therefore, 
claimed unreimbursed medical expenses exceeded 5 percent of 
the maximum allowable income, and the amount exceeding this 5 
percent must be subtracted to determine the appellant's 
annual income for the period of time from September 2001 to 
October 2002.  Subtracting this amount leaves a yearly 
countable income for the aforementioned period of time of 
$13,891.39 ($19,216.00 - $5,324.61 ($6,016.61 - $692.00)).  
Based on these figures, the veteran's countable income from 
August 2006 to September 2007 barely exceeds that allowed for 
the award of VA disability pension for the period of time in 
question.  

As noted, the veteran's countable annual family income 
exceeds the applicable statutory and regulatory limits for a 
veteran with one dependent for the period prior to September 
1, 2007.  Hence, pursuant to the governing legal authority, 
he cannot meet the basic income eligibility requirement to 
establish entitlement to non-service-connected pension 
benefits.  Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

The Board also has calculated his family income for the 
second 12-month annualization period from August 2007 to 
September 2008.  Thus, the veteran's yearly income for the 
aforementioned period of time was $8,204.10 ($2,017.50 
($672.50 x 3) + $6,186.60 ($687.40 x 9)), and his wife's 
yearly income was $11,543.10 ($2,836.50 ($945.50 x 3) + 
$8,706.60 ($967.40 x 9), for a total yearly income of 
$19,747.20.  On a VA Form 21-8416 received in April 2008, the 
veteran claimed medical expenses on an annual basis of 
$7,196.00.  

As noted above, the total MAPR for a veteran with a dependent 
spouse for the year prior to December 1, 2007, is $14,313.00.  
See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix 
B.  Five percent of this amount is $715.00.  Therefore, 
claimed unreimbursed medical expenses exceeded 5 percent of 
the maximum allowable income, and the amount exceeding this 5 
percent must be subtracted to determine the appellant's 
annual income for the period of time from August 2007 to 
September 2008.  Subtracting this amount leaves a yearly 
countable income for the aforementioned period of time of 
$13,266.80 ($19,747.20 - $6,481.00 ($7,196.00 - $715.00)).  
Based on these figures, the veteran's countable income from 
August 2007 to September 2008 does not exceed that allowed 
for the award of VA disability pension for the period of time 
in question.  

The Board acknowledges that, in a November 2008 informal 
hearing presentation, the veteran's representative's noted 
that, in April 2008, the veteran provided a medical expense 
total, but did not provided up-to-date income information, 
and the case to be remanded to readjudicate the claim, taking 
into account the new medical expense report and the new SSA 
income amounts to be received effective December 1, 2008.  
Under the circumstances presented here, the Board finds that 
a remand would serve no useful purpose and would only delay 
the receipt of pension benefits by the claimant.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to the requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Here, the 
Board has used the medical expenses submitted in April 2008 
to provide a basis for grant of non-service-connected pension 
benefits as of September 1, 2007.  The veteran is advised 
that should his family income change in the future or if he 
should incur significant out-of-pocket medical expenses, his 
continuing entitlement to pension benefits will be considered 
in light of the facts then of record.  


ORDER

Non-service-connected pension benefits prior to September 1, 
2007 are denied.

Non-service-connected pension benefits from September 1, 2007 
are granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


